EDWARD C. THOMAS
Trial Attorney, Natural Resources Section
United States Department of Justice
Post Office Box 7611
Washington, D.C. 20044-7611
Edward.C.Thomas@usdoj.gov
Tel: (202) 305-0239

JOHN H. MARTIN
Trial Attorney, Wildlife & Marine Resources Section
999 18th St., South Terrace Suite 370
Denver, CO 80202
john.h.martin@usdoj.gov
Tel: (303) 844-1383

Of counsel:
JOHN FONSTAD, Assistant U.S. Attorney
District of Alaska

Attorneys for Federal Defendants


                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 COOK INLETKEEPER et al.,               )   Case No. 3:19-cv-00238-SLG
          Plaintiffs,                   )
                                        )   FEDERAL DEFENDANTS’
                    v.                  )   SUPPLEMENTAL BRIEF ON THE
                                        )   APPROPRIATE REMEDY
 GINA RAIMONDO, Secretary of            )
 Commerce, et al.                       )
             Defendants,                )
      and                               )
                                        )
 HILCORP ALASKA, LLC; and               )
 STATE OF ALASKA                        )
           Intervenor-Defendants        )
                                        )




Cook Inletkeeper v. Ross
No. 3:19-cv-238-SLG              1 76 Filed 04/27/21 Page 1 of 14
    Case 3:19-cv-00238-SLG Document
                                   INTRODUCTION


       Federal Defendants Gina Raimondo, in her official capacity as Secretary of

Commerce, Dr. James Balsiger, in his official capacity as Regional Administrator of the

National Marine Fisheries Service, and the National Marine Fisheries Service (“NMFS”),

submit this brief pursuant to the Court’s March 30, 2021 Order on the parties’ cross-

motions for summary judgment, which ordered the parties to file supplemental briefs on

the appropriate remedy by April 27, 2021. See ECF No. 73 (“Order”). In its Order, the

Court found that NMFS’s determination that noise from Defendant-Intervenor’s

(“Hilcorp”) tugboats towing drill rigs would not cause any take of Cook Inlet beluga

whales was arbitrary and capricious. Id. at 52. As explained below, the only appropriate

remedy is to remand the matter to NMFS and allow the agency to exercise its discretion

on how to proceed with reevaluation of the Incidental Take Regulations (“ITR”) at issue.

Remand, however, should be without vacatur. Not only would vacatur commit NMFS to

expend limited resources on administrative procedures that it may decide on remand are

not necessary, but it would be inequitable where the Court upheld significant portions of

the analysis contained in the ITR, Biological Opinion (“BiOp”), and Environmental

Assessment (“EA”). The Court should also decline to impose any artificial deadlines on

remand, allowing NMFS to exercise its discretion on how best to address the Court’s

ruling. NMFS currently estimates that, after the agency’s receipt of additional, required

information from Hilcorp, it will take approximately twelve months to properly address

the issues raised by the Court’s opinion.


Cook Inletkeeper v. Ross
No. 3:19-cv-238-SLG              2 76 Filed 04/27/21 Page 2 of 14
    Case 3:19-cv-00238-SLG Document
                                      ARGUMENT

I.     The appropriate remedy is to remand the matter for further consideration
       consistent with the Court’s decision.

       Plaintiffs brought their claims pursuant to the Administrative Procedure Act

(“APA”), 5 U.S.C. § 706. Order at 7. As a result, the choice of remedy is governed by

administrative law principles. It is well-established that, in APA cases, the reviewing

court “‘is not generally empowered to conduct a de novo inquiry into the matter being

reviewed and to reach its own conclusions based on such an inquiry.’” Immigr. &

Naturalization Serv. v. Ventura, 537 U.S. 12, 16 (2002) (per curiam) (quoting Fla. Power

& Light Co. v. Lorion, 470 U.S. 729, 744 (1985)). “Rather, ‘the proper course, except in

rare circumstances, is to remand to the agency for additional investigation or

explanation.’” Id. (quoting Fla. Power, 470 U.S. at 744).

       An administrative agency ordered to reconsider a prior decision retains the

discretion to determine how it “may best proceed to develop the needed evidence and

how its prior decision should be modified in light of such evidence as [it] develops.” Fed.

Power Comm’n v. Transcon. Gas Pipe Line Corp., 423 U.S. 326, 333-34 (1976). As the

Supreme Court noted in Federal Power Commission, in the absence of substantial

justification for doing otherwise, a reviewing court may not dictate to the agency “the

methods, procedures, and time dimension of the needed inquiry[.]” Id. at 333. Nor may a

court demand that an agency reach a particular result on remand. See NLRB v. Food Store

Emp. Union, 417 U.S. 1, 10 (1974) (“[W]hen a reviewing court concludes that an agency

invested with broad discretion … has apparently abused that discretion … remand to the


Cook Inletkeeper v. Ross
No. 3:19-cv-238-SLG              3 76 Filed 04/27/21 Page 3 of 14
    Case 3:19-cv-00238-SLG Document
agency for reconsideration, and not enlargement of the agency order, is ordinarily the

reviewing court’s proper course.”); Nat’l Tank Truck Carriers, Inc. v. EPA, 907 F.2d 177,

185 (D.C. Cir. 1990) (“We will not, indeed we cannot, dictate to the agency what course

it must ultimately take”) (citations omitted). Such a procedure “clearly runs the risk of

‘propel[ling] the court into the domain which Congress has set aside exclusively for the

administrative agency.’” Vt. Yankee Nuclear Power Corp. v. Nat. Res. Def. Council, 435

U.S. 519, 545 (1978) (quoting Sec & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196

(1947)); accord Ventura, 537 U.S. at 16 (noting that a “judicial judgment cannot be made

to do service for an administrative judgment” and that a reviewing court may not “intrude

upon the domain which Congress has exclusively entrusted to an administrative agency”).

       The Ninth Circuit has affirmed these principles, concluding that, where a “court

determines that the agency’s course of inquiry was insufficient or inadequate, it should

remand the matter to the agency for further consideration and not compensate for the

agency’s dereliction by undertaking its own inquiry into the merits.” Asarco, Inc. v. EPA,

616 F.2d 1153, 1160 (9th Cir. 1980). The Ninth Circuit also has directed that

“intervention into the process of environmental regulation, a process of great complexity,

should be accomplished with as little intrusiveness as feasible.” W. Oil & Gas Ass’n v.

EPA, 633 F.2d 803, 813 (9th Cir. 1980). Thus, in a case where the Ninth Circuit found

violations of the National Forest Management Act and the National Environmental Policy

Act (“NEPA”) in connection with the Forest Service’s approval of a wildlife habitat

improvement project involving a timber sale, the Ninth Circuit, following Federal Power



Cook Inletkeeper v. Ross
No. 3:19-cv-238-SLG              4 76 Filed 04/27/21 Page 4 of 14
    Case 3:19-cv-00238-SLG Document
Commission, decided to “remand this case to the Forest Service for further proceedings

consistent with this opinion.” Native Ecosystems Council v. U.S. Forest Serv., 418 F.3d

953, 965-66 (9th Cir. 2005); Phonekeo v. Gonzales, 238 F. Appx. 235, 237 (9th Cir.

2007) (remand for agency determination).

       Here, having ruled that NMFS’s determination that noise from tugboats towing

drill rigs would not cause any take of Cook Inlet beluga whales was arbitrary and

capricious, the Court should remand the matter to the agency for further consideration

consistent with the Court’s opinion. The Court should decline what NMFS anticipates

will be Plaintiffs’ invitation to order NMFS to engage in a specific process with a specific

completion date, as doing so would improperly dictate what course the agency must take,

Nat’l Tank Truck Carriers, 907 F.2d at 185, and runs the risk of “intrud[ing] upon the

domain which Congress has exclusively entrusted to an administrative agency,” Ventura,

537 U.S. at 16, by stripping NMFS of its statutory authority and discretion to determine

how best to carry out its responsibilities under the Marine Mammal Protection Act

(“MMPA”) and Endangered Species Act (“ESA”), and NEPA.

       Having found that NMFS acted in a manner that was arbitrary and capricious by

failing to adequately support its determination that tugs will not cause any take of beluga

whales, the only appropriate remedy is for the Court to remand that portion of the ITR

and supporting NEPA and ESA analyses to NMFS for further consideration consistent

with the Court’s decision. The Court should not dictate what course the agency must take

on remand, nor, as explained below, should it vacate the regulation.



Cook Inletkeeper v. Ross
No. 3:19-cv-238-SLG              5 76 Filed 04/27/21 Page 5 of 14
    Case 3:19-cv-00238-SLG Document
   II.      Remand should be without vacatur.

         While the matter is on remand to NMFS, the ITR and associated analyses should

remain in place, and not be set aside. Indeed, “[a] flawed rule need not be vacated.” Cal.

Cmtys. Against Toxics v. EPA, 688 F.3d 989, 992 (9th Cir. 2012) (per curiam). Rather,

“when equity demands, the regulation can be left in place while the agency follows the

necessary procedures” to address an adverse court ruling. Idaho Farm Bureau Fed’n v.

Babbitt, 58 F.3d 1392, 1405-06 (9th Cir. 1995)). “[T]he decision whether to vacate

depends on the seriousness of the [regulation’s] deficiencies (and thus the extent of doubt

whether the agency chose correctly) and the disruptive consequences of an interim

change that may itself be changed.” Allied-Signal, Inc. v. U.S. Nuclear Regul. Comm’n,

988 F.2d 146, 150-51 (D.C. Cir. 1993) (citation omitted); Cal. Cmtys., 688 F.3d at 992

(same). Also relevant to the analysis is whether “by complying with procedural rules, [the

agency] could adopt the same rule on remand, or whether such fundamental flaws in the

agency’s decision make it unlikely that the same rule would be adopted on remand.”

Pollinator Stewardship Council v. EPA, 806 F.3d 520, 532 (9th Cir. 2015).

         Both the Ninth Circuit and the D.C. Circuit have allowed agency actions to remain

in place pending completion of a remand, even where those actions have been found to be

“arbitrary and capricious.” See, e.g., Pac. Bell v. Pac. W. Telecomm. Inc., 325 F.3d 1114,

1123 (9th Cir. 2003); United Mine Workers v. Fed. Mine Safety & Health Admin., 920

F.2d 960, 966-67 (D.C. Cir. 1990) (remanding agency order without vacatur). This occurs

when the Court finds the error is not serious and it is likely the agency can resolve the



Cook Inletkeeper v. Ross
No. 3:19-cv-238-SLG              6 76 Filed 04/27/21 Page 6 of 14
    Case 3:19-cv-00238-SLG Document
issue on remand. Nat’l Fam. Farm Coal. v. EPA, 966 F.3d 893, 929 (9th Cir. 2020)

(remanding without vacatur where agency mistake was not serious and there was a

likelihood it could offer better reasoning on remand); See Black Oak Energy, LLC v.

FERC, 725 F.3d 230, 244 (D.C. Cir. 2013) (same). Here, both factors weigh in favor of

remand without vacatur.

       Turning first to the task of assessing the seriousness of NMFS’s error, courts

consider whether the agency could reach the same result on remand while curing its legal

error. Vacatur of the ITR, BiOp, and EA would be inequitable here where the Court

upheld significant parts of NMFS’s analysis in those documents regarding the impacts of

seismic surveys and other of Hilcorp’s activities. See, e.g., Order at 32-33; 47-51. Indeed,

to the extent the Court found error in NMFS’s analysis, it was limited to the narrow

“determination that noise from tugs towing the drill rig would not cause” any non-lethal

take by harassment of Cook Inlet beluga whales. Order at 52. Based on NMFS’s analysis

of this project to date, NMFS has authorized non-lethal take by acoustic harassment, and

the Court’s narrow ruling focuses on the same type of impact: noise from tugs towing

drilling rigs. NMFS acknowledges that an underestimation of effects to Cook Inlet beluga

whales could potentially be a concern, especially given their endangered status.

Nevertheless, it is entirely reasonable—and indeed, possible—that NMFS could remedy

its analysis under the MMPA, as well as its supporting analyses under the ESA and

NEPA, with further evaluation and discussion of the potential impact of this discrete set

of Hilcorp’s activities—noise from tugboats towing drill rigs, as well as additional



Cook Inletkeeper v. Ross
No. 3:19-cv-238-SLG              7 76 Filed 04/27/21 Page 7 of 14
    Case 3:19-cv-00238-SLG Document
mitigation measures for this activity. For example, the Court notes that the ITR offers

conclusions about why tugboat noise is unlikely to lead to take under the MMPA but that

it does so “without explaining how those conclusions were reached.” Order at 22. NMFS

should have the opportunity to provide that explanation for the Court, and to determine

the appropriate administrative process to provide its evaluation on remand. These

considerations counsel against wholesale vacatur of the ITR and supporting analyses.

       Juxtaposed against the potential and undetermined extent of the agency’s error are

the disruptive consequences and other associated costs of vacatur. Cal. Cmtys., 688 F.3d

at 992. Here, the costs of vacating the matter are potentially serious as doing so would

require the agency to undertake a notice-and-comment APA rulemaking to re-promulgate

many provisions whose legality the Court has already upheld. Moreover, such a process

would require the agency to expend limited resources for a rulemaking the agency has not

yet decided is necessary or appropriate to undertake. See Pac. Rivers Council v. U.S.

Forest Serv., 942 F. Supp. 2d 1014, 1018 (E.D. Cal. 2013) (rejecting Plaintiffs’ attempt to

limit analysis of vacatur to potential environmental harm and finding “courts should

consider economic and other practical concerns”) (citation omitted); Sierra Forest

Legacy v. Sherman, 951 F. Supp. 2d 1100, 1106 (E.D. Cal. 2013) (“The Court agrees . . .

that the determination of when to remand without vacatur should not be limited to

situations where it is necessary to avoid environmental harm, but should instead be based

on a broader examination of the equities.”).




Cook Inletkeeper v. Ross
No. 3:19-cv-238-SLG              8 76 Filed 04/27/21 Page 8 of 14
    Case 3:19-cv-00238-SLG Document
       In California Communities, when the Ninth Circuit evaluated the disruptive

consequences of vacating the challenged rule, it considered that vacatur “could well delay

a much needed power plant,” would be “economically disastrous,” and would result in

“needless and duplicative legislative effort[s].” 688 F.3d at 993-94. Similarly, in Idaho

Farm Bureau Federation, the Ninth Circuit declined to vacate a regulation challenged

under the ESA not just because vacatur could risk a species’ safety but also because “the

significant expenditure of public resources,” including money spent on studies, “would

be unnecessarily wasted.” 58 F.3d at 1405–06; see also Pac. Rivers Council, 942 F. Supp.

2d at 1018, 1021, 1022 (refusing to vacate rule because of the “enormous disruptive

consequences,” including “logistical and financial disruptions,” as well as environmental

harm); Beverly Hills Unified Sch. Dist. v. Fed. Transit Admin., No. 12-cv-9861-

GW(SSx), 2016 WL 4445770 at *11 (C.D. Cal. Aug. 12, 2016) (remanding without

vacatur because vacatur would “disrupt and delay the progress” of a project “created to

meet a pressing public need,” cause “serious economic problems,” and result in

“duplicative efforts,” in addition to possible environmental harm). As these cases show,

equity requires consideration of all disruptive effects and in this case weighs against

vacatur.

       Ultimately, the possibility that NMFS can supply the necessary supplemental

analysis on remand without completely revisiting its actions counsels against vacatur. To

require more would run contrary to the Supreme Court’s guidance that equitable relief




Cook Inletkeeper v. Ross
No. 3:19-cv-238-SLG              9 76 Filed 04/27/21 Page 9 of 14
    Case 3:19-cv-00238-SLG Document
must be narrowly tailored to the precise violation found. Califano v. Yamasaki, 442 U.S.

682, 702 (1979).

III.   NMFS should be free to exercise its discretion on remand.

       The Court should decline to impose any court-ordered deadlines or dictate specific

processes NMFS should follow on remand. Imposing such deadlines or dictating how an

agency should proceed on remand is tantamount to an injunction. Alaska Ctr. for Env’t v.

Browner, 20 F.3d 981, 984 (9th Cir. 1994) (describing deadlines as injunctive relief). As

the Supreme Court has ruled, injunctive relief constitutes an “extraordinary remedy,

which should not be granted as a matter of course”—not even in an environmental case.

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010); Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7 (2008); Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)

(per curiam). And, as the Ninth Circuit has recognized, artificially setting timetables can

constrain an agency’s ability to conduct a proper, thorough analysis. San Luis & Delta-

Mendota Water Auth. v. Jewell, 747 F.3d 581, 606 (9th Cir. 2014); see also Center for

Biological Diversity v. EPA, 861 F.3d 174, 189 n.12 (D.C. Cir. 2017) (declining to retain

jurisdiction and oversee deadlines).

       Moreover, when a court sets aside agency action under the APA, it is ordinarily

the agency’s prerogative to decide how best to provide relief. See Vt. Yankee Nuclear

Power Corp., 435 U.S. at 544 (holding that following remand “the agency should

normally be allowed to ‘exercise its administrative discretion in deciding how, in light of

internal organization considerations, it may best proceed to develop the needed evidence



Cook Inletkeeper v. Ross
No. Case
    3:19-cv-238-SLG               10 76 Filed 04/27/21 Page 10 of 14
          3:19-cv-00238-SLG Document
and how its prior decision should be modified in light of such evidence as develops.’”);

Asarco, 616 F.2d at 1160 (holding that on remand the court should “not compensate for

the agency’s dereliction by undertaking its own inquiry into the merits.”).

       On remand in this case, NMFS will need sufficient time to properly exercise its

discretion and complete its analysis on multiple fronts. Although it is improper to impose

any set deadlines, NMFS recognizes the need to address the deficiencies identified by the

Court in a timely manner. Once NMFS receives the additional information from Hilcorp

needed to more fully support its assessment of the use of tugboats, the agency estimates

that it will take “twelve months to reevaluate the ITR under section 101(a)(5)(A) of the

MMPA, as well as to reevaluate the EA under NEPA and the BiOp under the ESA.” See

Exhibit A, Declaration of Jolie Harrison (“Harrison Decl.”) ¶¶ 4-5. This amount of time

will allow NMFS to responsibly address tugboat activity under the MMPA, ESA, and

NEPA.

       For instance, NMFS will need time to evaluate whether it needs to conduct a

rulemaking to amend the ITR, and if so, how broad a rulemaking. If it determines a

rulemaking is necessary, then NMFS will need to provide a minimum 30-day public

comment period, draft a revised ITR and EA (if appropriate), and receive clearance for

both the proposed and final rules from NOAA and the U.S. Department of Commerce. Id.

¶ 5. NMFS may also need to draft and obtain clearance for a revised biological opinion.

Id. These efforts all require coordination between different offices within NMFS to

harmonize the analyses conducted under each statute. NMFS’s analysis, or method of



Cook Inletkeeper v. Ross
No. Case
    3:19-cv-238-SLG               11 76 Filed 04/27/21 Page 11 of 14
          3:19-cv-00238-SLG Document
addressing the need for further analysis, under the ESA and NEPA is intrinsically tied to

NMFS’s decisions regarding the ITR. As such, the agency needs enough time to properly

evaluate the facts, make informed decisions about the ITR, and “reconcile any potential

revisions between the ITR, EA, and BiOp.” Id. Preparing and completing this analysis is

a considerable undertaking, and NMFS has based its time estimate on its direct

experience. Id. (“This estimate is based on my past experience in similar situations and

the time needed for clearance. . . .” Id. ¶ 7). It would be unreasonable not to allow NMFS

adequate time to conduct its analysis as described in the Harrison Declaration. However,

should the Court order vacatur of the ITR, BiOp, and EA, NMFS would need at least

sixteen months, after receiving additional, required information from Hilcorp, to

complete the necessary analyses. Id. ¶ 6. A wholesale revision of these documents would

require all of the steps described above for a narrower amendment to the existing rule but

would also involve the broader reconsideration of activities the Court has already upheld

and the more extensive public comments that would be anticipated subject to public input

by starting an entirely new rulemaking process. Id.

                                     CONCLUSION

       For all of the foregoing reasons, Federal Defendants respectfully request that the

Court remand the matter to NMFS for further consideration consistent with the Court’s

opinion, leaving the current ITR, BiOp, and EA in place pending completion of the

remand.




Cook Inletkeeper v. Ross
No. Case
    3:19-cv-238-SLG               12 76 Filed 04/27/21 Page 12 of 14
          3:19-cv-00238-SLG Document
     Dated this 27th day of April, 2021.

     Respectfully submitted,

     JEAN E. WILLIAMS
     Acting Assistant Attorney General
     U.S. Department of Justice
     Environment and Natural Resources Division

     EDWARD C. THOMAS
     Trial Attorney, Natural Resources Section
     United States Department of Justice
     Post Office Box 7611
     Washington, D.C. 20044-7611
     Edward.C.Thomas@usdoj.gov
     Tel: (202) 305-0239

     /s/ John H. Martin
     JOHN H. MARTIN (Colo. Bar 32667)
     Wildlife & Marine Resources Section
     999 18th St., South Terrace Suite 370
     Denver, CO 80202
     john.h.martin@usdoj.gov
     Tel: (303) 844-1383
     Fax: (303) 844-1350

     Of Counsel:
     JOHN FONSTAD
     Assistant U.S. Attorney
     United States Attorney’s Office – District of Alaska
     Federal Building & U.S. Courthouse
     222 West Seventh Avenue, #9, Room 253
     Anchorage, Alaska 99513-7567
     Phone: (907) 271-5071
     Fax: (907) 271-2344
     Email: John.Fonstad@usdoj.gov

     Attorneys for Federal Defendants




Cook Inletkeeper v. Ross
No. Case
    3:19-cv-238-SLG               13 76 Filed 04/27/21 Page 13 of 14
          3:19-cv-00238-SLG Document
                            CERTIFICATE OF SERVICE
      I hereby certify that I have caused the foregoing to be served upon counsel of
record through the Court’s electronic service system.


Dated: April 27, 2021                           /s/ John H. Martin




Cook Inletkeeper v. Ross
No. Case
    3:19-cv-238-SLG               14 76 Filed 04/27/21 Page 14 of 14
          3:19-cv-00238-SLG Document
